Citation Nr: 0638719	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1151 on the basis that 
treatment at Department of Veterans Affairs (VA) facilities 
from November 14, to November [redacted], 2000, caused or contributed 
to cause the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from June 1960 to February 1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Waco, Texas, Regional 
Office (RO) of the VA.  In November 2006, the appellant 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge at the RO. 

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for the 
cause of the veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

At the personal hearing, the appellant raised the issue of 
entitlement to VA compensation, for accrued benefits 
purposes.  This is referred to the RO for appropriate 
development.
FINDING OF FACT

It is not shown that VA treatment from November 14, to 
November [redacted], 2000, resulted in any additional disability, or 
was in any way a factor in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, on the basis that treatment at VA 
facilities from November 14, to November [redacted], 2000, caused or 
contributed to the veteran's death, are not met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that the veteran's death was hastened 
by inadequate treatment of the VA and its staff.  She 
maintains that during the veteran's final hospitalization 
antibiotic therapy should have been administered at earlier 
period.  She also noted that the nasogastric (NG) tube at one 
point during his hospital stay became detached and this more 
than likely led to sepsis and pneumonia.  She also theorizes 
that the drug oxazepam was incorrectly prescribed and may 
have been at a toxic level causing aspiration pneumonia.  

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the appellant in February 2001 and October 2002.  The Board 
acknowledges that the notices did not specifically refer to 
DIC benefits under 38 U.S.C.A. § 1151, but otherwise applied 
to death benefits claims.  Moreover, the statement of the 
case and supplemental statement of the case provided further 
guidance in requirements needed to establish entitlement to 
DIC benefits under 38 U.S.C.A. § 1151.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Because benefits under the provisions of 38 U.S.C.A. § 1151 
have been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

VA clinical notes dated between November 14, and November [redacted], 
2000, show that the veteran was admitted to the hospital in a 
confused and disoriented state.  The appellant reported that 
the veteran had not been feeling well and had been under 
significant stress.  That morning he became confused and 
dizzy.  A variety of laboratory and diagnostic tests were 
administered, which were essentially unremarkable.  His 
condition deteriorated on the third day of admission.  His 
confusion increased.  He became hypotensive and there was 
noted bleeding from his NG tube.  He was transferred to the 
Intensive Care Unit (ICU) and a spinal tap was performed, 
which was negative.  Dopamine drip, antibiotic therapy, and 
breathing treatment were initiated.  He expired that evening.  
The appellant declined to have an autopsy performed.  

The death certificate relates that the veteran died on 
November [redacted], 2000.  The immediate cause of death was septic 
shock due to or as a likely consequence of aspiration 
pneumonia.   

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

The appellant must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.  The veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not 
be payable for the continuance or natural progress of 
diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).  See 
also, 38 C.F.R. § 3.361.

The appellant alleges that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151 because treatment at VA facilities 
from November 14, to November [redacted], 2000, caused the veteran's 
death.  However, she has submitted no medical evidence 
supporting her allegations.  While sepsis and aspiration 
pneumonia was diagnosed and treated by VA from November 14, 
to November [redacted], 2000, there is no medical evidence to support 
a finding that any VA treatment (including replacement of the 
NG tube and prescription medication) is responsible for his 
death.

The appellant's own opinions that the veteran's death was 
caused by VA treatment are not competent evidence, as she is 
a layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The appellant's claim must be denied because the evidence 
does not meet the threshold requirement for § 1151 benefits, 
i.e., a showing that death, or additional disability was due 
to VA treatment.  Hence, it is not necessary to address the 
further requirements that must be met in order to establish 
entitlement to the benefits sought, including whether there 
was negligence or other instance of fault on the part of VA 
(or whether there is disability/death due to an unforeseen 
event).  The preponderance of the evidence is against this 
claim. 


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151, on the 
basis that VA treatment from November 14, to November [redacted], 
2000, caused or contributed to cause the veteran's death, is 
denied.


REMAND

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify an appellant 
of the evidence and information that is necessary to both 
reopen a claim and to establish entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  On remand, the appellant should be given 
appropriate notice with regard to her application to reopen 
her claim of service connection for the cause of the 
veteran's death. 

Moreover, it is noted that the criteria provided in both the 
notice letter that was sent and the statement of the case is 
for claims filed before August 2001.  The claim filed in this 
case was after August 2001, and thus should be evaluated 
under the new criteria.

This issue is REMANDED to the RO for the following actions:

1.  The RO should provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
notice letter must describe the elements 
necessary to establish service connection 
for cause of death, must explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection for the cause of death that 
were found insufficient in the previous 
denial.  

2.  The RO should readjudicate the matter 
using the more recent regulations for new 
and material evidence.  Such new 
regulations should also be provided to 
the appellant if it is concluded that 
there is no new and material evidence.  
If the benefits sought are not granted, 
the supplemental statement of the case is 
to be provided in accordance with 
applicable procedures, and the matter 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


